Exhibit 10.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT.  THE REDACTIONS ARE INDICATED WITH “*[Redacted]*”.  A COMPLETE VERSION
OF THIS AGREEMENT AND EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.

 

TERRANE METALS CORP., as Seller

 

and

 

THOMPSON CREEK METALS COMPANY INC., as Guarantor

 

and

 

 GLENCORE LTD., as Buyer

 

--------------------------------------------------------------------------------

 

COPPER CONCENTRATE SALES AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated August 13, 2012

 

--------------------------------------------------------------------------------


 

CONTENTS

 

ARTICLE 1

INTERPRETATION

1

 

 

 

ARTICLE 2 .

CONCENTRATE SOURCE AND QUALITY

9

 

 

 

ARTICLE 3 .

QUANTITY

10

 

 

 

ARTICLE 4 .

SHIPMENT, DELIVERY AND DISCHARGE CONDITIONS

11

 

 

 

ARTICLE 5 .

TITLE AND RISK OF LOSS

16

 

 

 

ARTICLE 6 .

INSURANCE

16

 

 

 

ARTICLE 7 .

PRICE

16

 

 

 

ARTICLE 8 .

PAYMENT

21

 

 

 

ARTICLE 9 .

WEIGHING, SAMPLING, MOISTURE DETERMINATION

23

 

 

 

ARTICLE 10 .

ASSAYS

24

 

 

 

ARTICLE 11 .

FORCE MAJEURE

26

 

 

 

ARTICLE 12 .

REFEREES

28

 

 

 

ARTICLE 13 .

REPRESENTATIONS AND WARRANTIES

29

 

 

 

ARTICLE 14

MISCELLANEOUS

31

 

 

 

SCHEDULE “A”

ANTICIPATED CONCENTRATE SPECIFICATIONS

37

 

 

 

SCHEDULE “B”

UMPIRES

38

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated August 13, 2012 and made between:

 

TERRANE METALS CORP., a company duly incorporated and existing under the laws of
the Province of British Columbia, Canada (“Seller”);

 

-   and -

 

THOMPSON CREEK METALS COMPANY INC., a company duly incorporated and existing
under the laws of the Province of British Columbia, Canada as guarantor of
Seller’s performance (“Guarantor”);

 

- and -

 

GLENCORE LTD., a company duly incorporated and existing under the laws of
Switzerland (“Buyer”).

 

WHEREAS:

 

(A)                               Seller owns, is developing and will produce
Concentrate from the Mt. Milligan copper-gold mine, mill and related facilities
located near Fort St. James, British Columbia, Canada (the “Mt. Milligan
Project”); and

 

(B)                               Buyer is a trader and processor of
copper-bearing raw materials, involved in the purchase of copper concentrates
and sales of refined metals.

 

Now therefore, in consideration of the premises and mutual covenants and
agreements contained herein, the Seller agrees to sell and deliver to Buyer, and
Buyer agrees to purchase from Seller, Concentrate on the following terms and
conditions.

 

IT IS AGREED that:

 

ARTICLE 1                           INTERPRETATION

 

1.1                                                                              
Definitions

 

Defined terms in this Agreement, which may be identified by the capitalisation
of the first letter of each principal word thereof, have the meanings assigned
to them in this Section 1.1.

 

“Affiliate”

 

means in relation to a Party, a company that directly or indirectly controls or
is controlled by or is under common control of the same person which controls
such Party; and control means ownership by one company of at least fifty percent
(50%) of the voting rights of the other company.

 

 

 

“Agreement”

 

means this Copper Concentrate Sales Agreement and includes the Schedules hereto,
in each case as amended, modified or supplemented from time to time.

 

 

 

“Allowed Laytime”

 

has the meaning set forth in Section 4.5(a).

 

--------------------------------------------------------------------------------


 

“Alternate Port”

 

has the meaning set forth in Section 4.3(b).

 

 

 

“Annual Production”

 

means the quantity of Concentrate produced from the Production Facility during
the Initial Period and during each Contract Year.

 

 

 

“Annual Quantity”

 

has the meaning set forth in Section 3.1.

 

 

 

“Annual Schedule”

 

has the meaning set forth in Section 4.1.

 

 

 

“Benchmark Reference Terms”

 

has the meaning set forth in Section 7.8(a).

 

 

 

“Business Day”

 

means any day other than Saturday, Sunday or a day that is a bank or public
holiday in Denver, Colorado, U.S.A., Stamford, Connecticut, U.S.A., Baar,
Switzerland or Vancouver, British Columbia, Canada.

 

 

 

“Buyer’s Receiving Agent”

 

means the receiving agent at the Discharge Port appointed by the Buyer after
notice thereof has been given to the Seller.

 

 

 

“CIF Free Out”

 

means CIF is as defined in the most recent edition of INCOTERMS (2010) as
published by the International Chamber of Commerce (Paris, France) and Free Out
means that Buyer shall arrange for and bear the expenses of unloading the Parcel
form the vessel’s hold at the Port of Discharge.

 

 

 

“Concentrate”

 

means flotation copper concentrates produced at and originating from the
Production Facility.

 

 

 

“Contract of Affreightment” or “Charter Party”

 

means the contract of charter or affreightment to be entered into from time to
time between Seller and owner of the vessel chartered or hired for the shipment
of any Parcel pursuant to this Agreement.

 

 

 

“Contract Year”

 

means a period of twelve calendar months commencing on January 1 of each year
and ending on December 31 of that year, beginning on January 1 immediately
following the Start-up Date.

 

 

 

“Copper Payment”

 

means, with respect to any particular Parcel, the product of the Payable Copper
and the Payable Copper Price applicable to such Parcel as determined pursuant to
Section 7.2.

 

 

 

“Copper Treatment and Refining Charges”

 

means the treatment charge for each Parcel and refining charges for Payable
Copper contained therein, comprising part of the Market Related Terms.

 

2

--------------------------------------------------------------------------------


 

“Date of Arrival”

 

means with reference to:

 

 

 

 

 

(a)              any vessel whose cargo consists solely of a Parcel, the date on
which such vessel tenders Notice of Readiness as provided for in Section 4.6; or

 

 

 

 

 

(b)              any vessel which is carrying cargo in addition to a Parcel, the
later of the date on which such vessel tenders Notice of Readiness as provided
in Section 4.6, and the date on which discharge of such Parcel is actually
commenced.

 

 

 

“Deductions”

 

has the meaning set forth in Section 7.7.

 

 

 

“Demurrage”

 

means the money payable to the owner of a vessel, by Seller pursuant to the
terms of a Contract of Affreightment or Charter Party for delay in discharge of
a Parcel after the Laytime has expired and for which the owner of the vessel is
not responsible.

 

 

 

“Despatch”

 

means the money payable by the owner of a vessel to the Seller pursuant to the
terms of a Contract of Affreightment or Charter Party if such vessel completes
discharge of a Parcel before the Laytime has expired.

 

 

 

“Discharge Port”

 

has the meaning set forth in Section 4.2.

 

 

 

“ETA”

 

has the meaning set forth in Section 4.13.

 

 

 

“Event of Force Majeure”

 

has the meaning set forth in Section 11.1(a).

 

 

 

“Final Invoice”

 

has the meaning set forth in Section 8.4.

 

 

 

“Final Offer”

 

has the meaning set forth in Section 7.8(g).

 

 

 

“Final Payment”

 

has the meaning set forth in Section 8.2(b).

 

 

 

“Finance Parties”

 

means RGLD Gold AG, a corporation incorporated under the laws of Switzerland and
Royal Gold, Inc., a corporation incorporated under the laws of Delaware and any
Affiliate of either of them.

 

 

 

“First Contract Year”

 

means the period commencing on January 1 in the year following the year in which
the Start-up Date occurs and ending on the immediately following 31 December.

 

 

 

“Freight Differential”

 

has the meaning set forth in Section 7.11.

 

3

--------------------------------------------------------------------------------


 

“Gold Payment”

 

means, with respect to any particular Parcel, the product of the Payable Gold
and the Payable Gold Price applicable to such Parcel as determined pursuant to
Section 7.3.

 

 

 

*[Redacted]*

 

*[Redacted]*

 

 

 

*[Redacted]*

 

*[Redacted]*

 

 

 

“Initial Period”

 

means the period between the Start-up Date and the First Contract Year.

 

 

 

“Insolvency Event”

 

means, in respect of any Party, any of the following events:

 

 

 

 

 

(a)              it is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness;

 

 

 

 

 

(b)              the realizable value of its assets is less than its
liabilities;

 

 

 

 

 

(c)               a moratorium is declared in respect of any of its
indebtedness; or

 

 

 

 

 

(d)              any expropriation, compulsory acquisition, seizure, attachment,
sequestration, distress or execution affects all or any material part of its
assets.

 

 

 

“Interim Price”

 

has the meaning set forth in Section 7.5(c).

 

 

 

“Japanese Main Port”

 

means any of the ports of Aomori, Hibi, Naoshima, Niihama, Onahama and
Saganoseki, Japan.

 

 

 

“Laytime”

 

means the time allotted pursuant to the terms of a Contract of Affreightment or
Charter Party for discharge of a Parcel at the Discharge Port.

 

 

 

“LBMA”

 

means the London Bullion Market Association and its successor organisation.

 

 

 

“LIBOR”

 

means the rate per annum for deposits offered in Dollars for a period of one
month to prime banks in London interbank market as published by the British
Bankers Association in their website (www.bba.org.uk) for the applicable date.

 

 

 

“Local Holidays”

 

means the national or customary local holidays customarily not worked by Buyer’s
Receiving Agent or the office personnel at the relevant Discharge Port and at
the Receiving Works and which holidays are notified by Buyer to Seller 30
Business Days before the beginning of the Initial Period and each Contract Year.

 

4

--------------------------------------------------------------------------------


 

“LME”

 

means the London Metal Exchange, a company incorporated under the laws of
England and Wales.

 

 

 

“LME Grade A Settlement”

 

means the cash settlement price for Grade A Copper Cathodes as published in US
Dollars in the Metal Bulletin.

 

 

 

“Lot”

 

has the meaning set forth in Section 9.3.

 

 

 

“Market Related Terms”

 

means the Copper Treatment and Refining Charges and, if applicable, Price
Participation, which shall apply for the Initial Period and each Contract Year
to each Parcel delivered hereunder during such respective period as determined
in accordance with Section 7.8.

 

 

 

“Metal Bulletin”

 

means the publication known as the “Metal Bulletin” and currently published
twice a week in London, England, by the Metal Bulletin Journals Ltd. (a
subsidiary of Metal Bulletin plc).

 

 

 

“Month of Arrival”

 

means, with respect to each Parcel, the calendar month in which the Date of
Arrival of the vessel at the Discharge Port carrying such Parcel occurs as
evidenced by the Notice of Readiness date.

 

 

 

“Month of Shipment”

 

means, with respect to each Parcel, the calendar month of the date of the bill
of lading relating to such Parcel.

 

 

 

“Mt. Milligan Project”

 

has the meaning set forth in Recital A.

 

 

 

“Notice of Readiness” or “NOR”

 

has the meaning set forth in Section 4.6(a).

 

 

 

“Offered Terms”

 

has the meaning set forth in Section 12.1.

 

 

 

“Office Hours”

 

means:

 

 

 

 

 

(a)              on Monday through Friday, from 08:00 to 17:00; and

 

 

 

 

 

(b)              on Saturday, from 08:00 to 13:00;

 

 

 

 

 

provided, however, Office Hours shall not include Sundays or Local Holidays.

 

 

 

“Parcel”

 

means the quantity of Concentrate shipped to the Buyer to the Discharge Port in
a single vessel.

 

 

 

“Parties”

 

means, collectively, the Buyer and Seller and “Party” means either one of them.

 

5

--------------------------------------------------------------------------------


 

“Payable Copper”

 

has the meaning set forth in Section 7.2(a).

 

 

 

“Payable Copper Price”

 

means the price payable for Payable Copper set forth in Section 7.2.

 

 

 

“Payable Gold”

 

has the meaning set forth in Section 7.3(a).

 

 

 

“Payable Gold Price”

 

has the meaning set forth in Section 7.3(b).

 

 

 

“Payable Metals”

 

means collectively the Payable Copper, the Payable Gold and the Payable Silver.

 

 

 

“Payable Silver”

 

has the meaning set forth in Section 7.4.

 

 

 

“Payable Silver Price”

 

has the meaning set forth in Section 7.4.

 

 

 

“Person”

 

means any person, firm, company, corporation, society, trust, government, state
or agency of a state or any association or partnership (whether or not having
separate legal personality) of two or more of the above.

 

 

 

“Port of Loading”

 

means the port selected by Seller for the loading of Concentrate on vessels for
shipment to Buyer.

 

 

 

“Precious Metal Refining Charges”

 

has the meaning set forth in Section 7.9.

 

 

 

“Price Participation”

 

means a variable amount, if any, to be credited to Buyer as an additional
Deduction based on variations in the Payable Copper Price, if, as and when
reflected in Benchmark Reference Terms from time to time.

 

 

 

“Production Facility”

 

means the mine, mill concentrator and related facilities and infrastructure
(including transportation facilities) located at the Mt. Milligan Project.

 

 

 

“Provisional Invoice”

 

has the meaning set forth in Section 8.3.

 

 

 

“Provisional Payment”

 

has the meaning set forth in Section 8.2(a).

 

 

 

“Quotational Period”

 

has the meaning set forth in Section 7.6.

 

6

--------------------------------------------------------------------------------


 

“Receiving Works”

 

means the smelter receiving and processing the Concentrates.

 

 

 

“Referees”

 

has the meaning set forth in Section 12.1.

 

 

 

“Rules”

 

has the meaning set forth in Section 14.12(a).

 

 

 

“Seller’s Provisional Weight, Moisture and Assay Certificate”

 

has the meaning set forth in Section 8.3.

 

 

 

“Shipping Documents”

 

has the meaning set forth in Section 8.2(a).

 

 

 

“Silver Payment”

 

means, with respect to any particular Parcel, the product of the Payable Silver
and the Payable Silver Price applicable to such Parcel as determined pursuant to
Section 7.4.

 

 

 

“Splitting Limits”

 

has the meaning set forth in Section 10.2(d).

 

 

 

“Start-up Date”

 

means the date when production of Concentrate at the Production Facility
commences on a commercial level as determined by Seller and notified by Seller
to Buyer and is anticipated to occur during 2013.

 

 

 

“Submission Period”

 

has the meaning set forth in Section 12.3.

 

 

 

“Term”

 

has the meaning set forth in Section 2.3(a).

 

 

 

*[Redacted]*

 

*[Redacted]*

 

 

 

*[Redacted]*

 

*[Redacted]*

 

 

 

“Total Compensation”

 

has the meaning set forth in Section 7.1.

 

 

 

“Umpire”

 

means, for the Initial Period or any particular Contract Year, two of the
umpires listed in Schedule B determined in accordance with Section 10.3.

 

 

 

“Weather Working Day”

 

means a Working Day of 24 hours during which it is possible to discharge the
Parcels at the Discharge Port without interference due to weather.

 

7

--------------------------------------------------------------------------------


 

“Working Day”

 

means any day at the Discharge Port excluding , Sundays and Local Holidays,
unless used.

 

1.2                                                                              
Weights and Measures

 

For purpose of this Agreement, references to the following weights and measures
shall have the following meanings:

 

“DMT”

 

means a dry metric ton without any moisture content.

“ounce” or “oz”

 

means a troy ounce of 31.1035 grams.

“pound”

 

means sixteen ounces avoirdupois.

“Metric Ton”

or “MT”

 

means a mass equal to 1,000 kilograms or 2,204.62 pounds avoirdupois.

“unit”

 

means a one hundredth part (1% or 22.0462 pounds) of a DMT.

“WMT”

 

means a wet metric ton including moisture content.

 

1.3                                                                              
Headings

 

The division of this Agreement into Articles and Sections and the insertion of a
table of contents and headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement.  The terms
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof.  Unless something in
the subject matter or context is inconsistent therewith, references herein to
Articles, Sections and Schedules are to Articles and Sections of and Schedules
to this Agreement.

 

1.4                                                                              
Extended Meanings

 

In this Agreement words importing the singular number only include the plural
and vice versa, words importing any gender include all genders and words
importing persons include individuals, partnerships, associations, trusts,
unincorporated organizations and corporations.  The term “including” means
“including without limiting the generality of the foregoing”.

 

1.5                                                                              
Statutory References

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.

 

1.6                                                                              
Currency

 

All references to currency herein, including references to “$”, “US$”, or
“dollars”, and “cents” are to the lawful money of the United States of America.

 

8

--------------------------------------------------------------------------------


 

1.7                                                                              
Schedules

 

The following are the Schedules to, and form part of, this Agreement:

 

Schedule A                                   -   Concentrate Specifications

 

Schedule B                                   -   Umpires

 

ARTICLE 2.                        CONCENTRATE SOURCE AND QUALITY

 

2.1                                                                              
Chemical and Physical Characteristics

 

(a)                                 The Concentrate will be produced from the
Production Facility which is currently under development by Seller.

 

(b)                                 Seller anticipates (but does not warrant)
that the Concentrate sold to Buyer shall exhibit approximately the
specifications in Schedule “A”.

 

(c)                                  Buyer acknowledges that the source of the
Concentrate is a new mine and plant, as a result of which the composition of the
Concentrate may vary from the anticipated specifications set out in Schedule
“A”. Seller shall notify Buyer from time to time of any additional information
of which Seller becomes aware concerning any material changes in the expected
specifications of the Concentrate from the anticipated specifications set out in
Schedule “A”.

 

(d)                                 The moisture content of each Parcel shall be
below the maximum limit set forth by the International Maritime Organization’s
International Maritime Solid Bulk Cargoes Code or other governing publication
superseding the aforementioned code and in force at the time of shipment.

 

(e)                                  If Seller becomes aware that the
specifications of any Parcel, or any portion thereof, deviate materially from
the anticipated specifications set out in Schedule “A”, Buyer shall promptly
notify Seller and if such deviation results in a material negative financial or
technical impact on Buyer the Parties will promptly negotiate in good faith a
penalty schedule with the review toward compensating Buyer for any adverse
consequences resulting from the presence of deleterious elements in the
Concentrates.

 

2.2                                                                              
Commencement of Purchases

 

Seller’s obligation to deliver and sell Concentrate to Buyer and Buyer’s
obligation to receive, purchase and pay for Concentrate from Seller under this
Agreement are subject to the occurrence of, and shall commence on, the Start-up
Date.  Accordingly:

 

(i)                                     Seller shall periodically notify Buyer
with brief and summary details of the progress of development of the Production
Facility and the then estimated Start-up Date;

 

(ii)                                  commencing three (3) months prior to the
then estimated Start-up Date, Seller shall notify Buyer of Seller’s then best
estimate of the expected Start-up Date once every month; and

 

9

--------------------------------------------------------------------------------


 

(iii)                               Seller shall notify Buyer promptly of the
occurrence of the Start-up Date.

 

2.3                                                                              
Term and Termination

 

(a)                                 This Agreement shall take effect on the on
the first day of the Initial Period and remain in force until December 31st of
the third Contract Year.  Thereafter, the contract shall continue on an
evergreen basis *[Redacted]*.

 

(b)                                 However, such termination shall not apply to
any Contract Year for which Terms have been agreed for the full Contractual Year
quantity or to any Contractual Year for which Terms have been agreed for part of
the Contractual Year quantity.

 

(c)                                  Upon termination, this contract shall
remain in full force until all financial obligations have been fulfilled by
Buyer and Seller.

 

(d)                                 Either Party may terminate this Agreement:

 

(i)                                     immediately by notice to the other Party
following the occurrence of any Insolvency Event relating to the other Party; or

 

(ii)                                  following any material breach of any
material provision of this Agreement by the other Party if such breach has
occurred and the breaching party does not cure its material breach within a
period of 60 Business Days after written after notification of such breach to
the other Party.

 

ARTICLE 3.                        QUANTITY

 

3.1                                                                              
Annual Quantity

 

The annual quantity of Concentrate which Seller shall deliver and sell to Buyer,
and Buyer shall receive and purchase from Seller (the “Annual Quantity”), shall
be 30% of Annual Production in each of the Initial Period and the first Contract
Year, subject to a maximum of 40,000 DMT during the first Contract Year and
approximately 40,000 DMT for each of the second and third Contract Years;
provided that should Actual Production fall below the production forecast for
any particular Contract Year, then the Annual Quantity shall be adjusted on a
pro rata basis among Seller’s customers, but in no event shall the Annual
Quantity for any Contract Year be less than 30% of Annual Production.

 

3.2                                                                              
Adjustments

 

(a)                                 If, despite Seller’s reasonable efforts, the
Annual Quantity for the Initial Period or any Contract Year is not shipped by
the end of such period (provided such deficiency is more than 500 DMT), then
Seller shall ship such deficiency to Buyer as part of the first, and to the
extent necessary, subsequent, Parcels shipped during the succeeding period (or,
in the case of the last Contract Year, as soon as is commercially practicable in
the year following the last Contract Year).  Such deficiency when so shipped
shall be regarded as part of the Annual Quantity for the preceding period and
all payment and other terms and conditions applicable to

 

10

--------------------------------------------------------------------------------


 

shipments made during the preceding period shall apply thereto. If the shortfall
is 500 DMT or less, then Seller shall be considered to be in compliance with
Annual Quantity and the shortfall shall be considered cancelled with no
obligation on Seller to ship any deficiency in the succeeding period.

 

(b)                                 If, despite the Seller’s reasonable efforts,
the total quantity of Concentrate delivered in the Initial Period or any
Contract Year is in excess of the Annual Quantity for that period, then such
excess quantity (provided such excess is more than 500 DMT) shall be deemed to
have been shipped as part of the Annual Quantity of the succeeding period and
all terms and conditions applicable to the shipments made during the succeeding
period shall apply thereto and the Annual Quantity actually to be shipped in
such succeeding Contract Year shall be reduced to the extent of such excess.

 

ARTICLE 4.                        SHIPMENT, DELIVERY AND DISCHARGE CONDITIONS

 

4.1                                                                              
Annual Schedule

 

Seller and Buyer shall agree on the shipping schedule (the “Annual Schedule”)
for each Contract Year *[Redacted]*. Shipments scheduled under the Annual
Schedule will be evenly spaced throughout the Contract Year. For the Initial
Period, the Annual Schedule shall be mutually agreed not later than 60 days
prior to the estimated Start-up Date.  Unless otherwise agreed between the
Parties in accordance this Agreement and subject to the terms of this Agreement,
Seller shall deliver the Concentrate in Parcel sizes of 10,000 DMT (+/-5% for
shipping tolerance only).

 

4.2                                                                             
Delivery

 

Except as set forth in the remaining provisions of this Article 4, Seller shall
deliver each Parcel *[Redacted]* (“Discharge Port”).

 

4.3                                                                              
Discharge Port

 

(a)                                 Buyer shall be responsible for all
arrangements and expenses (including, without limitation, stevedoring expenses)
at the Discharge Port for discharging from the vessel to shore of each Parcel
“Free Out”, as such discharging term is commonly referred to in the bulk
shipping industry.

 

(b)                                 If the discharge of a Parcel at the
Discharge Port becomes impractical through no fault of Seller or the vessel,
such vessel shall proceed to an alternate safe port (an “Alternate Port”) as
notified by Buyer where it can safely unload the Parcel. Promptly upon the
receipt of such notice from Buyer, Seller shall direct the vessel to comply with
such notice, provided that the master of the vessel judges such Alternate Port
to be safe. If the vessel proceeds to the Alternate Port, any additional freight
and other delivery costs incurred by Seller will be paid by Buyer.

 

(c)                                  The damages on the vessel caused by
stevedores, if any, shall be settled directly between stevedores and the ship
owners. The Master of the vessel shall notify the stevedores of any damage in
writing immediately following the occurrence of such damages.

 

11

--------------------------------------------------------------------------------


 

4.4                                                                              
Discharging Berth

 

Buyer shall nominate and guarantee one good and safe berth at the Discharge Port
where vessels described in Section 4.9 carrying Parcels may arrive, discharge
and depart always afloat.

 

4.5                                                                              
Discharging Rate; Efficient Performance

 

(a)                                 At the Discharge Port the Laytime to be
allowed (“Allowed Laytime”) for the discharge of a Parcel shall be determined on
the basis of:

 

(i)                                     a discharging rate as set out in Section
4.5(b); and

 

(ii)                                  the bill of lading weight of such Parcel
in WMT.

 

provided that if it is not possible to discharge a Parcel because of
interference due to weather or would not have been possible if work had been in
progress, there shall be excluded from the Allowed Laytime the period during
which the weather interfered or would have interfered with the work.

 

(b)                                 Buyer shall discharge each vessel at a
minimum average rate of *[Redacted]* per Weather Working Day SHEXUU (Sundays and
Holidays excepted unless used). If the vessel is already on Demurrage, all time
counts. In order to achieve an efficient performance in the Discharge Port,
Seller shall furnish Buyer with all necessary details from the Charter Party or
Contract of Affreightment.

 

4.6                                                                              
Notice of Readiness

 

(a)                                 After arrival of the vessel at the Discharge
Port written Notice of Readiness (the “Notice of Readiness” or “NOR”) is to be
given by the master of vessel to Buyer or Buyer’s Receiving Agent, whether in
berth or not, during Office Hours that the vessel is in all respects ready to
discharge the Parcel, is in free pratique and is customs cleared and has all
hatches uncovered and beams, if any, removed provided same is permitted by port
authorities. Time lost in waiting for the berth, if any, shall count as Laytime.

 

(b)                                 If the discharging berth is not available
upon vessel’s arrival at the Discharge Port and due to such unavailability the
vessel cannot enter the Discharge Port, the master of the vessel will be
entitled to tender NOR during Office Hours to Buyer or Buyer’s Receiving Agent
upon anchoring at the customary waiting place designated by the authority for
Discharge Port. Any time lost in waiting for the berth at the Discharge Port
shall count as Laytime.

 

4.7                                                                              
Laytime

 

(a)                                 Time for discharging to count from 1300
hours the same Working Day if NOR is given before noon or 0800 hours on the next
Working Day if NOR is given after noon during Office Hours, whether the vessel
is in berth or not, unless sooner commenced then actual time used in discharging
to count. Time from 0000 hours Sunday until 0800 hours on Monday and/or between
1700 hours on the last

 

12

--------------------------------------------------------------------------------


 

Working Day preceding a holiday until 0800 hours the next Working Day shall not
count as Laytime unless used, if used actual time to count.

 

(b)                                 Once the vessel is on Demurrage, she shall
remain on Demurrage until completion of discharging.  However, if there is any
delay due to vessel’s inability to discharge during the Demurrage period, then
to the extent such delay is attributable to the fault of the vessel, such time
lost shall not count as Demurrage time.

 

(c)                                  Shifting time from anchorage to the berth
shall not count as Laytime, unless vessel is already on Demurrage.  Similarly
time lost in moving on or off a berth or from one berth to another shall not
count as Laytime unless movement from one berth to another berth is requested by
Buyer. Time used for initial, intermediate (if any) and final draft survey shall
not count as Laytime.

 

(d)                                 Vessel shall open and close hatches and
remove and replace beams at the vessel’s risk and expense, provided same is
permitted by port authorities, in which case the time used for such purpose
shall not count as Laytime.

 

(e)                                  If a Parcel is carried on the same vessel
together with other cargo to be unloaded at the Discharge Port belonging to
other shipper(s) (such other cargo and the Parcel, each referred to in this
Section 4.7(e) only as a ‘shipment’), Laytime for the discharge of the second
shipment shall commence two hours after completion of discharge of the first
shipment unless discharging of the second shipment is sooner commenced. If the
discharge of the first shipment is completed after Office Hours, Laytime for the
second shipment shall commence at 0800 hours on the next Working Day, unless
sooner commenced, in which case actual time used shall count as Laytime used.
Any waiting time for berth at the Discharge Port shall be prorated between each
shipper based on the quantity of each shipment the vessel is carrying for that
specific Discharge Port.

 

(f)                                   Any time lost in discharging of a Parcel
on account of repairing the carrying vessel’s gears/equipment or due to the
fault of the vessel owner, vessel master or their agents shall not count as
Laytime or time on Demurrage.

 

4.8                                                                              
Demurrage and Despatch

 

(a)                                 The applicable Demurrage/Despatch rates
shall be as per Seller’s Charter Party or Contract of Affreightment and Seller
shall provide an extract of such Charter Party or Contract of Affreightment with
the vessel owner to Buyer referencing applicable Demurrage/Despatch rates for
the purpose of calculating the Demurrage/Despatch amount. Such
Demurrage/Despatch rates shall be in line with the market standard rates applied
by similar vessels carrying copper concentrates on similar voyages.

 

(b)                                 If a Parcel is not discharged from the
vessel within the Allowed Laytime, Demurrage shall be payable by Buyer to Seller
calculated per running day of 24 hours (fractions pro rata).

 

13

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding Section 4.8(a), Seller
shall pay Buyer Despatch for Laytime saved at the Discharge Port in relation to
the shipment of any Parcel, calculated per running day of 24 hours (fractions
pro rata) at half of the Demurrage rate.

 

(d)                                 The Despatch/Demurrage amounts relating to a
Parcel shall be reflected in the Final Invoice submitted by Seller with respect
to such Parcel.

 

4.9                                                                              
Vessel Characteristics

 

(a)                                 For delivering Concentrate to the Discharge
Port hereunder, vessels chartered by Seller shall be single deck bulk carriers,
shall be classed 100-A1 at Lloyds Register of Shipping or its replacement, shall
be no more than 20 years old, shall not have shaft tunnels in the hold, and
shall have clear holds and hatchways suitable for normal grab discharge.  No
cargo shall be loaded in deep tanks, in tween decks, in bridge space, or any
place not easily accessible to grabs.

 

(b)                                 If the gears of the vessel are not working
in accordance with the specifications provided by the vessel’s owner, Buyer
shall appoint a competent independent surveyor to assess the additional costs
incurred in completing the discharge, and Buyer shall provide Seller with such
independent surveyor’s certificate while making the claim for the additional
expenses incurred. Any such amount claimed by Buyer will be settled by Seller
within 30 days from the date of such invoice.

 

(c)                                  In no event shall any other cargo
(including copper concentrates) be stowed in the same hold as any Parcel or
fraction thereof.

 

(d)                                 The vessel shall conform to International
Safety Management Code (ISM Code) standards. Seller shall not charter a vessel
from any shipping company if Seller reasonably believes that, because of its
financial condition, there is reasonable doubt about the ability of such company
to carry out the normal execution of its shipping obligations.

 

4.10                                                                       
Overtime

 

Subject to the other provisions in this Section 4.10, any overtime with respect
to discharge of a Parcel at the Discharge Port shall be for the account of the
Party ordering the same. Officers of the vessel and crew’s overtime shall always
be for Seller’s account. If overtime is ordered by Discharge Port authorities or
their representatives, Seller shall pay all overtime expenses incurred as a
result thereof.  If local labour regulations at Discharge Port prevent the
vessel’s crew from opening/closing hatches and removing/replacing beams, such
duties will be performed by agents for Buyer at its own cost and the time so
used shall not count as Laytime.

 

4.11                                                                       
Miscellaneous

 

(a)                                 Seller shall hold Buyer free and harmless
from all port charges, harbour dues, fairway dues, pilotage, crew’s expense,
light dues and all other charges and dues calculated on vessel and customarily
paid by vessel or ship owner at the Discharge Port.

 

(b)                                 Seller will ensure that, without cost to
Buyer, each vessel provides all necessary onboard lights for night discharging.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Upon the completion of discharge, Buyer
shall arrange for vessel´s holds from which the Parcel was discharged to be
cleaned to a degree which is normally grain clean.

 

4.12                                                                       
Shipping Information and Nomination of Vessel

 

At the time a vessel is nominated by Seller for shipment of a particular Parcel
hereunder Seller shall notify Buyer of the following:

 

(a)                                 the name of the vessel;

 

(b)                                 the expected dates of arrival and departure
of such vessel at and from Port of Loading;

 

(c)                                  the expected tonnage of the Parcel to be
loaded in the vessel;

 

(d)                                 the dimensions, draft, gear capacity, number
of hooks and other details of the vessel;

 

(e)                                  estimated port rotation of the vessel;

 

(f)                                   estimated Date of Arrival; and

 

(g)                                  Despatch and Demurrage rates.

 

Seller shall obtain acceptance of the nomination of the vessel from Buyer in
writing prior to finalising and booking the vessel. Buyer’s acceptance/rejection
of the vessel shall be given within one Business Day from the date of notice of
nomination and Buyer shall act reasonably in granting or refusing such an
acceptance. Once the vessel acceptance is given, any change in the details of
accepted vessel shall again be given to Buyer for acceptance. Vessel
substitution shall not be done without the prior acceptance of Buyer. Such
acceptance shall not be unreasonably withheld.

 

4.13                                                                       
Shipping Notices

 

Not later than 3 Business Days after departure of each vessel from the Port of
Loading, Seller shall notify Buyer of the tonnage of Concentrate loaded as per
bill of lading, the indicative assays, the stowage plan, port rotation and the
estimated date of arrival at the Discharge Port. Seller shall instruct the
master of the vessel to give Buyer notice of the estimated time of arrival
(“ETA”) at the Discharge Port 10 days, 5 days, 72 hours, 48 hours and 24 hours
prior to the ETA.

 

4.14                                                                       
Letter of Indemnity

 

If an original bill of lading has not been received by Buyer within 5 Business
Days prior to the ETA of the vessel at the Discharge Port, Buyer shall provide
to Seller a letter of indemnity signed by Buyer in the ship owner’s P&I club
format, for delivery of the Parcel against non-presentation of the original
bills of lading. Seller will in turn issue a back to back Letter of Indemnity in
the same format to the ship owner. Any delay by Seller, master of the vessel, or
vessel’s agents in performing the requirements of this Section 4.14 shall not
count as Laytime or time on Demurrage.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 5.                        TITLE AND RISK OF LOSS

 

5.1                                                                              
Title and Risk of Loss

 

Risk of loss of or damage to a Parcel passes from Seller to Buyer as that Parcel
has been loaded onto the performing vessel at the Port of Loading as per
INCOTERMS 2010.  Title to a Parcel shall pass from Seller to Buyer upon Seller’s
receipt of the Provisional Payment for such Parcel.

 

ARTICLE 6.                        INSURANCE

 

Seller shall obtain and pay for insurance for each Parcel to be effective from
the time such Parcel has been loaded on board of the performing vessel at the
Port of Loading until completion of discharge at the Port of Discharge.  Such
insurance shall cover 110% of the Provisional Invoice amount, subject to
adjustment to 110% of Final Invoice amount and shall insure against all risks
(as that term is generally understood in the industry), including wars,
S.R.&C.C. (strikes, riot, civil commotion clause), spontaneous combustion, fire,
and malicious damage, including Institute Cargo Clauses (A), Institute War
Clauses (Cargo), Institute Strike Clauses (Cargo) to the extent commercially
available. In case of valid claims, the Seller and Buyer shall extend
co-operation to each other for settlement of such claims. Such insurance shall
be in favor of Buyer as beneficiary and with an internationally reputed
insurance company for each Parcel.

 

ARTICLE 7.                        PRICE

 

7.1                                                                              
Compensation for Concentrate

 

The total compensation payable by Buyer to Seller for each Parcel (“Total
Compensation”) shall equal:

 

(a)                                 the sum of the Copper Payment, Gold Payment
and Silver Payment; plus

 

(b)                                 the Freight Differential, if any; minus

 

(c)                                  the Deductions.

 

relating to such Parcel.

 

7.2                                                                              
Payable Copper and Payable Copper Price

 

(a)                                 The “Payable Copper” in each DMT of
Concentrate shipped hereunder shall be *[Redacted]*.

 

(b)                                 The Payable Copper shall be priced at the
average (calculated to two decimal points) of the daily official LME Grade A
Cash Settlement quotations for copper quoted in Dollars, as published in the
Metal Bulletin during the applicable Quotational Period but corrected to the
official quotations in the event of printing errors (the “Payable Copper
Price”).

 

16

--------------------------------------------------------------------------------


 

7.3                                                                              
Payable Gold and Payable Gold Price

 

(a)                                 If the gold content of a Parcel is less than
*[Redacted]* gram per DMT (“g/DMT”), there will be no Payable Gold with respect
to such Parcel.  If the gold content of a Parcel is *[Redacted]* g/DMT or more,
then the Payable Gold with respect to such Parcel shall be that percentage of
the gold content of each Parcel determined as follows (“Payable Gold”):

 

Gold Content

 

Payable Gold

 

*[Redacted]* g/DMT or more but less than *[Redacted]* g/DMT

—

*[Redacted]*

%

*[Redacted]* g/DMT or more but less than *[Redacted]* g/DMT

—

*[Redacted]*

%

*[Redacted]* g/DMT or more but less than *[Redacted]* g/DMT

—

*[Redacted]*

%

*[Redacted]* g/DMT or more but less than *[Redacted]* g/DMT

—

*[Redacted]*

%

*[Redacted]* g/DMT or more but less than *[Redacted]* g/DMT

—

*[Redacted]*

%

*[Redacted]* g/DMT or more but less than *[Redacted]* g/DMT

—

*[Redacted]*

%

*[Redacted]* g/DMT or more but less than *[Redacted]* g/DMT

—

*[Redacted]*

%

*[Redacted]* g/DMT or more

—

*[Redacted]*

%

 

(b)                                 *[Redacted]* Payable Gold shall be priced at
the average of the daily LBMA “Initial” and “Final” fixing prices for gold
quoted in Dollars, as published in Metal Bulletin during the applicable
Quotational Period, but corrected to the official quotations in the event of
printing errors (the “Payable Gold Price”).

 

7.4                                                                              
Payable Silver Payment and Payable Silver Price

 

If the silver content of a Parcel is less than *[Redacted]* g/DMT there will be
no Silver Payment with respect to such Parcel.  If the silver content of a
Parcel is *[Redacted]*g/DMT or more, Buyer shall pay for *[Redacted]*% of the
contained silver in each such Parcel (“Payable Silver”) at a price equal to the
average of the daily London Spot silver spot quotations for silver quoted in
Dollars, as reported by the LMBA and published in Metal Bulletin during the
applicable Quotational Period, but corrected to the official quotations in the
event of printing errors (the “Payable Silver Price”).

 

7.5                                                                             
Alternate Pricing

 

(a)                                 Reference Price No Longer Published or
Representative

 

If:

 

17

--------------------------------------------------------------------------------


 

(i)                                     Metal Bulletin ceases to be published,
or ceases to publish any quotation referred to in this Section for determining
the prices for copper, gold and/or silver;

 

(ii)                                  the LME has ceased to quote a price for
copper or the LBMA has ceased to quote a fixing price for gold and/or silver, as
the case may be; or

 

(iii)                               the quotations are no longer representative
of the value then being obtained by non-integrated mines for copper, gold and
silver contained in copper concentrates,

 

then upon written notice by Seller or Buyer to the other, Seller and Buyer shall
promptly consult with each other with a view toward determining a new reference
price consistent with the previous method for determining the Payable Copper
Price, Payable Silver Price and Payable Gold Price, as the case may be, with
respect to the Concentrate to be sold hereunder.  If within 60 days after the
date of any notice for consultation pursuant to Section 7.5(a), Seller and Buyer
shall not have agreed on an alternate basis for determining the reference price
of copper, gold and/or silver, as the case may be, either Seller or Buyer shall
have the right to refer the matter to the Referee for resolution in accordance
with Article 12.

 

(b)                                 Quotation Currency

 

The prices of copper, gold and/or silver, if quoted in any currency other than
Dollars by Metal Bulletin, shall be converted into Dollars using the average
daily rate published by the Federal Reserve Board of the United States over the
applicable Quotational Period for the purchase of Dollars using the currency
quoted in Metal Bulletin. The average price for any such Quotational Period
shall be calculated by totalling the Dollar equivalents of the daily prices and
dividing such total by the number of pricing days in such period.

 

(c)                                  Interim Invoicing

 

If either Party notifies the other pursuant to Section 7.5(a), Seller shall then
have the right by written notice to Buyer to invoice provisionally at the
applicable price(s) applied to the last previous Parcel sold hereunder prior to
such written notice (the “Interim Price”) and Buyer shall thereafter pay on the
basis of the Interim Price until:

 

(i)                                     Seller and Buyer shall agree on a
reference price for the metal(s) concerned; or

 

(ii)                                  Referee has finally determined the
reference price(s) as provided in Section 7.5(a),

 

whichever event shall first occur.

 

Once agreement is reached or determination is made by the Referee, any Parcels
which were invoiced provisionally based on the Interim Price shall be promptly
re-invoiced based on the new pricing basis for the metal(s) concerned.

 

18

--------------------------------------------------------------------------------


 

7.6                                                                              
Quotational Periods

 

The quotational period with respect to Payable Metals in any Parcel shall be
*[Redacted]* (a “Quotational Period”).

 

7.7                                                                              
Deductions

 

The deductions (the “Deductions”) applicable to each Parcel shall be equal to
the sum of the following:

 

(a)                                 Copper Treatment and Refining Charges;

 

(b)                                 Precious Metal Refining Charges
*[Redacted]*;

 

(c)                                  Penalties, if any are mutually agreed by
the Parties; and

 

(d)                                 Price Participation (if applicable as part
of the Benchmark Reference Terms).

 

7.8                                                                              
Market Related Terms

 

(a)                                 With the exception of the Initial Period,
Seller and Buyer shall negotiate in good faith and agree on the Market Related
Terms for each Contract Year by December 31 of the immediately preceding
Contract Year, or later if Benchmark Reference Terms for that Contract Year are
unknown by that date.  For the Initial Period, Seller and Buyer shall negotiate
in good faith and agree on the Market Related Terms no later than 90 calendar
days prior to the Start-up Date based on Benchmark Reference Terms for the year
in which the Start-up Date occurs. The Market Related Terms for the Initial
Period and for each Contract Year (as agreed by Seller and Buyer or determined
by the Referee(s) in accordance with this Section 7.8 and Article 12) shall be
in line with the applicable terms annually negotiated and generally acknowledged
as benchmark terms (including, to the extent relevant, price participation)
(“Benchmark Reference Terms”) for the calendar year in which the Initial Period
occurs, in the case of the Initial Period, and otherwise for the calendar year
of the applicable Contract Year, *[Redacted]* or such other source as may be
agreed by Buyer and Seller. For such purpose, consideration shall not be given
to contracts between buyers and sellers of copper concentrates in which one
party is a majority owner of or is able to exercise control over the other, or
to terms or special elements contained in contracts that are the product of the
debt or equity financing arrangements for the particular mine or smelter
involved.

 

(b)                                 Market Related Terms for the Initial Period
and for a Contract Year shall be applicable to the entire Annual Quantity to be
delivered in that Initial Period or Contract Year. The Market Related Terms for
the Initial Period and for a Contract Year agreed to in accordance herewith
shall be promptly recorded in an addendum to this Agreement and such addendum
shall thereupon form part of this Agreement and be binding upon Buyer and
Seller.

 

(c)                                  Should the Benchmark Reference Terms for a
relevant period not be quoted by the sources referred to in Section 7.8(a) or
should the Benchmark Reference Terms for a relevant period be quoted differently
by any of such sources, then

 

19

--------------------------------------------------------------------------------


 

Buyer and Seller shall in good faith exchange information from other relevant
sources to determine the Benchmark Reference Terms to be referenced for that
period. If the Parties fail to agree within 30 days of Buyer or Seller
commencing such exchange, then the determination of the Benchmark Reference
Terms (but only for the relevant period) shall be submitted to the Referee(s)
for resolution pursuant to Article 12.

 

(d)                                 If Seller and Buyer have not agreed on the
Market Related Terms by:

 

(i)                                     in the case of the Initial Period, the
Start-up Date; or

 

(ii)                                  in the case of any Contract Year, by April
30 of such Contract Year,

 

then the determination of the Benchmark Reference Terms (but only for the
relevant period) shall be submitted to the Referee(s) for resolution pursuant to
Article 12.

 

(e)                                  If Buyer and Seller have not reached an
agreement on Market Related Terms for the Initial Period, then a provisional
Copper Treatment and Refining Charge (and, if applicable, Price Participation as
per the Benchmark Reference Terms) as determined by Seller will be used for
invoicing and payment purposes on an interim basis until such time as the Market
Related Terms have been agreed between Buyer and Seller or determined by the
Referee(s).

 

(f)                                   Until such time as the Market Related
Terms for a Contract Year are known and agreed upon between the Seller and Buyer
or determined by a Referee(s), the Market Related Terms applicable during the
most recent Contract Year for which such terms have been agreed or determined
hereunder, (or in the case of the First Contract Year, the Market Related Terms
for the Initial Year) shall be used for invoicing and payment purposes on an
interim basis.

 

(g)                                  If any matter is to be referred to the
Referee(s) in accordance with Section 7.8(c), 7.8(d) or 7.8(e), prior to
selection of Referee(s) pursuant to Section 12.1, Seller and Buyer shall
exchange notices setting forth their final offer with respect to the Market
Related Terms in question (the “Final Offer”) provided that if one Party has
delivered its Final Offer to the other and the other has not delivered its Final
Offer to the first Party within 10 days, then the first Party can then submit
the matter to Referee(s).

 

(h)                                 Once agreement is reached or determination
made by Referee(s) on the Market Related Terms for a relevant period, any
shipments of Parcels forming part of the Annual Quantity for that period already
invoiced on an interim basis shall be promptly re-invoiced based on the agreed
or determined Market Related Terms for that period. Any payments required to be
made by one party to the other pursuant to such re-invoicing shall be made
within five Business Days after the date such revised invoices are issued.

 

7.9                                                                              
Precious Metal Refining Charges

 

The following silver and gold refining charges (the “Precious Metal Refining
Charges”) shall apply to the Payable Silver and Payable Gold in each Parcel
(*[Redacted]*):

 

20

--------------------------------------------------------------------------------


 

(a)                                 The silver refining charge will be
*[Redacted]* throughout the Term; and

 

(b)                                 The gold refining charge will be
*[Redacted]* throughout the Term.

 

7.10                                                                       
*[Redacted]*

 

7.11                                                                       
Freight Differential

 

Any amount resulting from the difference with respect to each Parcel by which
the freight cost for shipment of that Parcel from Port of Loading to the
Discharge Port varies from the freight cost which Seller would have incurred if
that Parcel were instead being shipped by Seller from the Port of Loading to
*[Redacted]* (the “Freight Differential”) shall be for Buyer’s account.  The
Freight Differential shall be determined by Seller on the basis of the actual
freight rates specified in Seller’s Contracts of Affreightment or Charter
Parties in force at the time of shipment of such Parcel for shipments between
the Port of Loading and the Discharge Port as compared to shipments between the
Port of Loading and *[Redacted]*, respectively, provided that if Seller does not
have a Contract of Affreightment or Charter Party to any *[Redacted]*, the
freight rates from Port of Loading to *[Redacted]* quoted in the market for
deliveries of similar sized parcels from the Port of Loading to *[Redacted]*
shall be used.  Seller shall reflect the Freight Differential, if any,
applicable with respect to a particular Parcel in the invoices relating to that
Parcel rendered pursuant to Article 8.

 

ARTICLE 8.        PAYMENT

 

8.1                                                                              
Manner of Payment

 

All payments by Buyer for Concentrate sold hereunder shall be made in Dollars in
immediately available and freely transferable funds by means of electronic
transfer to such bank account as Seller may notify the Buyer from time to time. 
Bank charges, if any, levied by Buyer’s bank or due to Buyer’s fault in respect
of payments hereunder or in the country of the Buyer shall be for the account of
Buyer.  Bank charges, if any, levied by Seller’s bank or due to Seller’s fault
in respect of payments hereunder or in the country of the Seller shall be for
the account of Seller.  Time shall be of the essence in respect of all payment
or obligations under this Agreement.

 

8.2                                                                              
Payment of Total Compensation

 

Total Compensation for each Parcel shall be paid by Buyer in two stages as
follows:

 

(a)                                 Buyer shall make a provisional payment of 90
per cent of the Provisional Invoice value (the “Provisional Payment”) no later
than 25 Business Days after each Parcel’s bill of lading date against
presentation of the following documents (“Shipping Documents”):

 

(i)                                     Seller’s original Provisional Invoice
the amount of which shall be calculated in accordance with Section 8.3;

 

(ii)                                  full set (3/3) of original, clean on board
ocean bills of lading blank endorsed marked ‘freight prepaid’ or ‘payable as per
Charter Party’;

 

(iii)                               original insurance certificate drawn in
accordance with Article 6;

 

21

--------------------------------------------------------------------------------


 

(iv)                              Seller’s Provisional Weight, Moisture and
Assay Certificate; and

 

(v)                                 Seller’s certificate of origin.

 

(b)                                 Buyer shall make a final payment equal to
the amount, if any, by which Total Compensation exceeds the amount of the
Provisional Payment on or before the fifth Business Day after receipt by Buyer
of Seller’s Final Invoice by facsimile or e-mail as contemplated in Section 8.4
(the “Final Payment”).

 

8.3                                                                              
Provisional Invoice

 

For purposes of the Provisional Payment relating to any Parcel, Seller shall
provide to Buyer a provisional invoice reflecting the Seller’s calculation of
the provisional Total Compensation based on (a) provisional weights, moisture
content and assays as determined by Seller at Port of Loading for the particular
Parcel as set out in Seller’s provisional weight, moisture and assay certificate
(the “Seller’s Provisional Weight, Moisture and Assay Certificate”), (b) the
Deductions then in effect, (c) a calculation of provisional Payable Metal Prices
using the average of the Payable Copper Price, the Payable Gold Price and the
Payable Silver Price for the most recent five consecutive Business Days prior to
the on board bill of lading date for which published prices are available and
(d) any Freight Differential applicable to such Parcel (“Provisional Invoice”).

 

8.4                                                                              
Final Invoice

 

For purposes of the Final Payment, Seller shall submit to Buyer its final
invoice for each Parcel by facsimile or e-mail promptly after all final prices
and dry weights and assays applicable to such Parcel shall have been determined
in accordance with Article 7, Article 9, and Article 10 (the “Final Invoice”)
and shall concurrently mail to Buyer the original Final Invoice.

 

8.5                                                                              
Refund of Overpayment

 

If the Total Compensation as shown on Seller’s Final Invoice is less than the
amount of the Provisional Payment with respect to any Parcel, the amount of the
difference shall be paid by Seller to Buyer not later than the fifth Business
Day after Seller has transmitted its Final Invoice to Buyer, by electronic
transfer to Buyer at such bank account as Buyer may direct.

 

8.6                                                                              
Late Payment

 

In the event that any payment under this Agreement is not made on the due date
thereof, such payment shall bear interest at the rate of *[Redacted]* including
the first day of such period to but excluding the last date of such period and
shall be calculated on the basis of a 360-day year.

 

8.7                                                                              
Taxes, Tariffs and Duties

 

All taxes duties, commissions and charges in Canada shall be for Seller’s
account and taxes, duties, commissions and charges outside Canada shall be for
Buyer’s account.

 

22

--------------------------------------------------------------------------------


 

8.8          Total and Partial Loss/Damage

 

(a)                                 Extent of Loss and/or Damage

 

(i)                                     The total or partial loss of and/or
damage to a Parcel shall be dealt by the Parties in accordance with the
provisions of this Section 8.8.

 

(b)                                 Total Loss and/ or Damage

 

In the event of total loss of and/or total damage to the material after risk of
material has passed over from Seller to Buyer (as set out in Article 5. TITLE
AND RISK) final settlement will be made as soon as all the necessary details are
available based on the Bill of Lading wet weight, moisture as per the
provisional weight and moisture certificate(s) presented to Buyer (as set out in
Article 8. PAYMENT), assays as per the provisional assay certificate presented
to Buyer (as set out in Article 8. PAYMENT) and otherwise in accordance with the
terms of this Agreement.”

 

For the purpose of this provision the estimated date of arrival of the vessel at
discharge port as notified at the time of departure of vessel from loading port
shall be considered as vessel’s arrival date.

 

(c)                                  Partial Loss and/ or Damage

 

In the event of partial loss of and/or partial damage to the material after risk
of material has passed over from Seller to Buyer (as set out in Article 5 TITLE
AND RISK), final settlement shall be made as soon as all the necessary details
are available based on the Bill of Lading wet weight, moisture as per the
provisional weight and moisture certificate(s) presented to Buyer (as set out in
Article 8. PAYMENT) and the final assays determined in accordance with Article
10. ASSAYS of this Agreement on that part of the cargo which has been safely
delivered and otherwise in accordance with the terms of this Agreement.In the
case of valid insurance claim made by either Party pursuant to this Section 8.8,
the Parties shall extend co-operation to each other for settlement of such
claims.

 

ARTICLE 9.        WEIGHING, SAMPLING, MOISTURE DETERMINATION

 

9.1                                                                              
General Procedure

 

(a)                           Weighing, sampling and determination of the
moisture content shall be carried out at the in Buyer’s option either at
Discharge Port or Receiving Smelter and in lot sizes of approximately 500 (five
hundred) wmt each or as otherwise agreed between Buyer and Seller by the method
which is customarily employed at either Receiving Smelter or Discharge Port, as
the case may be.

 

(b)                           These operations shall be performed under the
inspection of an internationally recognised supervision company appointed
jointly by Buyer and Seller. The costs of the supervision company shall be
shared equally between Buyer and Seller.

 

23

--------------------------------------------------------------------------------


 

9.2                                                                              
Determination of Dry Weight and Moisture

 

The dry weight and moisture as determined pursuant to Section 9.1 shall govern
for the purpose of final settlement of the Total Compensation for each Parcel.

 

9.3                                                                              
Lot Size for Sampling

 

For the purposes of sampling each Parcel shall be divided into separate lots
(each a “Lot”) of approximately 500 WMT each or as otherwise mutually agreed and
samples shall be taken from each such Lot.

 

9.4                                                                              
Number and Handling of Samples

 

The sample taken from each Lot shall be divided into eight equal parts: two for
Seller, two for Buyer, two for Receiving Smelter and two for reserve. The
reserve samples shall be sealed and retained by the appointed representative.

 

9.5                                                                              
Composite Samples

 

If and when the Parties agree on any penalties, for the purpose of conducting
any analysis for penalty elements, eight sets of composite samples shall be
taken from the Lots making up each Parcel, two for the Seller, two for Buyer,
two for Receiving Smelter and two for reserve. The reserve samples shall be
retained by Seller’s appointed representative.

 

ARTICLE 10.      ASSAYS

 

10.1                                                                       
Copper, Gold and Silver and Penalty Elements

 

The copper, gold, silver and penalty elements (if any) contained in each Parcel
shall be determined in accordance with this Article.

 

10.2                                                                       
Method for Determining Final Analysis

 

(a)                                 From the Lot samples taken in accordance
with Article 9, assays for copper, gold and silver respectively, shall be made
independently by Seller and Buyer and the results of such assays shall be
exchanged simultaneously on a Lot-by-Lot basis by courier within 60 days from
the date the samples are taken and sealed. If one Party fails to so exchange its
assay results, the assay results of the other Party shall be deemed to be
conclusive, provided that if such failure is due to valid and justifiable
reason, then upon the request of such Party, the other Party shall, in good
faith, consider extension of time limit for exchanging the assays.

 

(b)                                 Determination for gold and silver assays
shall be made in accordance with fire assay methods corrected for slag loss and
cupel absorption. Umpires, when required, shall be instructed accordingly.

 

(c)                                  Determination of penalty elements shall be
made on a composite basis. Umpire, when required, shall be instructed
accordingly.

 

(d)                                 The mean of the Parties’ assay results for
each Payable Metal shall be final and binding upon the Parties, if the
differences between them are within the following limits (“Splitting Limits”):

 

24

--------------------------------------------------------------------------------


 

Copper

 

*[Redacted]*

Gold

 

*[Redacted]*

Silver

 

*[Redacted]*

 

The Splitting Limits for any agreed penalty elements shall be mutually agreed
between the Parties at such time as they agree on any penalty elements.

 

(e)                                  All assays (including umpire assay) shall
show copper content to 1/100th of one percent, silver content to the nearest one
gram and gold content to the nearest 1/10th of a gram per DMT.

 

10.3                                                                       
Designation of Umpire

 

(a)                                 If the difference between the results of the
Buyer’s and Seller’s assays described in Section 10.2 exceeds the applicable
Splitting Limit, then either Seller or Buyer shall have the right, exercisable
by notice to the other, to refer the matter in rotation Lot by Lot, to one of
the designated Umpires.

 

(b)                                 The first two Umpires listed in Schedule “B”
shall be designated for this purpose until the end of the First Contract Year
and thereafter Seller and Buyer shall jointly designate two of the Umpires to
act as such for each successive Contract Year.

 

(c)                                  The list of Umpires in Schedule “B” shall
be regularly updated by Seller and Buyer as they may agree from time to time.

 

(d)                                 If neither Party shall so refer the matter
to the Umpire within 20 days after the date of exchange of such results, the
mean of such results of Seller and Buyer shall be final and binding upon the
Parties.

 

10.4                                                                       
Final Analysis Based on Umpire’s Assay

 

If either Party shall so refer the matter to the Umpire, then the Umpire’s assay
shall be made using one of the reserve samples referred to in Section 9.5.  The
Umpire shall be instructed to advise both Seller and Buyer of the results of the
Umpire’s assay by e-mail and mail. If:

 

(a)                                 the Umpire’s assay falls between the assays
of Seller and Buyer, then the mean of the results of the Umpire’s assay and the
results of the assay of the Party whose results are nearer to that of the
Umpire’s results shall be final and binding on the Parties;

 

(b)                                 the results of the Umpire’s assay shall be
the mean of the results of the assays of the respective Parties, then the
results of the Umpire’s assay shall govern;

 

(c)                                  the assay of the Umpire falls outside the
assays of Seller and Buyer, then the middle assay of the three shall be final
for settlement; and

 

(d)                                 the assay of the umpire coincides exactly
with the result of either of Buyer or Seller, then the Umpire’s assay shall
govern.

 

25

--------------------------------------------------------------------------------


 

The cost of the Umpire shall be paid by the party whose results are farthest
from the Umpire’s, except that, if the results of the Umpire’s assay is the mean
of the results of the respective Parties, then the cost shall be shared equally
by Seller and Buyer. The Umpire shall not be employed to prepare the assay of
either Seller or Buyer nor shall the Umpire be chosen to represent either Buyer
or Seller during supervision of the weighing and sampling procedures as set
forth in Section 9.1(b).

 

ARTICLE 11.      FORCE MAJEURE

 

11.1                                                                       
Effect of Force Majeure

 

(a)                                 Failure or delay *[Redacted]* in the
performance of any obligation, term, condition or covenant contained herein
(other than a failure to make payments required hereunder), shall be excused, if
such failure or delay in performance was caused by an act of nature or the
elements, by fire, the unavailability of power, water and other items necessary
for production, delay or interruption of transportation, damage to port/harbour
or loading/discharging facilities, war (whether declared or undeclared) or the
consequence thereof, acts or serious threats of sabotage or terrorism, riot,
civil war, blockade, insurrection, invasion, civil strife or mob violence, trade
sanctions, export restrictions, revolution, embargo, any laws (or changes
therein), regulations (or changes therein) or requirements (or changes therein)
or acts of any federal, state or local government or any minister, ministry or
other governmental body, expropriation, nationalization or other act of eminent
domain, strikes and/or lock-outs, industrial disturbance or other work stoppage,
or any other cause, whether or not similar to those enumerated above,
*[Redacted]* which prevents or hinders a party to perform as contractually
agreed (collectively, “Event of Force Majeure”), provided that in no event shall
prevention or settlement of any strike or labour disturbances be considered as a
matter *[Redacted]*.  If an Event of Force Majeure affects the Discharge Port
and Seller, in accordance with Section 4.3 delivers the affected Parcel to an
Alternate Port, then no Party shall be excused from the performance of its
obligations in relation to such a Parcel.

 

(b)                                 Seller shall not be obligated to deliver
concentrate from other than the Production Facility and Seller shall not be
obligated to rebuild or repair any damaged or destroyed property in order to
fulfil this Agreement.

 

(c)                                  Notwithstanding any other provision hereof,
no Event of Force Majeure shall have the effect of extending the term of this
Agreement. In case either party declares Force Majeure even though the vessel
has been booked and/ or the Concentrates is in the process of being loaded or
had already been loaded into an ocean-going vessel and/ or the Quotational
Period has started or been completed and/ or pricing has been established, the
parties shall find a reasonable solution for both sides in a fair and equitable
manner.

 

(d)                                 If any Event of Force Majeure continues in
effect for a period of 60 consecutive days or less, any affected deliveries of
Concentrate during such period shall be made up as soon as practicable following
termination of the Event; provided, however, that during the Initial Period and
the first Contract Year, Seller’s responsibility for deliveries of Concentrate
shall not exceed 30% of Annual Production.

 

26

--------------------------------------------------------------------------------


 

(e)                                  If any Event of Force Majeure continues in
effect for a period of more than 60 days, but not more than 365 consecutive
days, then the Party who has received notice of an Event of Force Majeure shall
have the option to cancel the affected delivery of the Concentrate which would
have been delivered during such period.

 

(f)                                   If any Event of Force Majeure continues in
effect for a period of more than 365 days, then either Party shall have the
right to terminate this Agreement.

 

The right to cancel quantities of Concentrate or the right to terminate the
Agreement as set forth above shall be made by written notice to the other Party
at any time prior to receipt of a notice that the Event of Force Majeure has
ceased. In the event of a termination of the Agreement all obligations,
covenants and commitments of both parties hereto, except outstanding payments to
be made hereunder, shall cease to exist on the date such notice is given.

 

11.2                                                                       
Notice of Event of Force Majeure

 

A Party declaring an Event of Force Majeure shall give to the other Party:

 

(a)                                 immediate notice followed as soon as
reasonably possible with particulars indicating the cause of such Event of Force
Majeure, the date of commencement of such Event of Force Majeure, and the
estimated duration (if practical) of such Event of Force Majeure;

 

(b)                                 from time to time after such declaration
periodic notice of the efforts taken and progress made in remedying such Event
of Force Majeure and as to the time that the declaring Party expects to resume
performance of its obligations hereunder; and

 

(c)                                  immediately after such Event of Force
Majeure ceases to have effect, a notice of cessation of the Event of Force
Majeure.

 

11.3                                                                       
Parties to Use Reasonable Efforts

 

Buyer and Seller agree to use all reasonable efforts from time to time and at
all times to prevent the occurrence of any Event of Force Majeure and to remedy
any Event of Force Majeure that has occurred. Notwithstanding the foregoing or
any other provision of this Agreement, the settlement of any labour dispute,
protest or demonstration shall be entirely at the discretion of the Party
declaring an Event of Force Majeure and there shall be no obligation on that
Party to test or refrain from testing the validity of any order, regulation or
law relating to such labour dispute, protest or demonstration.

 

11.4                                                                       
Reduction of Capacity

 

(a)                                 If an Event of Force Majeure results in a
partial reduction of Seller’s capacity to produce or deliver Concentrate, then
Seller shall be obligated to allocate any such reduced amount of Concentrate
between Buyer and all other purchasers of Concentrate under long-term contracts
in effect on the date of the Event of Force Majeure reasonably proportional to
the Annual Quantity to be delivered to Buyer and commitments to such other
purchasers as is commercially practical.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 12.      REFEREES

 

12.1                                                                       
Submission to Referees

 

If Buyer and Seller cannot agree on the Benchmark Reference Terms for a relevant
period per Article 7, then the matter (but only for that relevant period and
only with regard to such factor as to which the Parties have not agreed) shall
be submitted to the referees (“Referees”) for resolution as described below.
Prior to the selection of Referees, Buyer and Seller shall exchange notices
setting forth their last declared offers, including all negotiable terms and any
other related concessions (the “Offered Terms”), provided that if only one Party
has so delivered its Offered Terms to the other Party and the other has not
delivered its Offered Terms to the first Party within 30 days, the first Party
can then submit the matter to Referees.  Pending agreement by Buyer and Seller
or determination by Referees, the previous Benchmark Reference Terms agreed or
determined hereunder shall be used for invoicing and payment during the next
relevant period until such time as all such factor or factors is or are fixed by
the procedures described below, at which time the affected shipments shall be
promptly re-invoiced based on the newly agreed or determined Benchmark Reference
Terms and any payments required to be made by one Party to the other pursuant to
such re-invoicing shall be made promptly after the date of agreement or
determination of the Benchmark Reference Terms.

 

12.2                                                                       
Selection of Referees

 

If a matter is to be submitted to Referees pursuant to this Agreement, Buyer and
Seller shall jointly appoint an independent industry expert to act as a single
Referee to determine the matter.  Any person appointed as a Referee shall be a
person of sound commercial background and with strong knowledge of the
international copper concentrates market.  No person who has been an employee,
consultant or otherwise provided services (other than as a Referee hereunder) to
either Party or any of their respective affiliated organizations during the past
five years preceding the reference shall be eligible to act as a Referee. If the
Parties are unable to agree in writing to the appointment of a single Referee
who has accepted such appointment in writing within 20 days, then each Party
shall independently appoint one Referee who accepts such appointment in writing,
and a third Referee shall be expeditiously appointed by agreement of the first
two Referees.  If either Buyer or Seller fails to appoint its respective Referee
within 20 days, there shall be only a single Referee adjudicating the process
described below, which shall be the person appointed by either Party as Referee
who first accepts such appointment in writing.

 

12.3                                                                       
Submission of Positions

 

Buyer and Seller shall each submit in writing in English its respective position
to the Referee(s) and to the other Party within 10 days after the Referee(s) has
been appointed. The Parties shall then have a further 10 days to review the
other’s submission and to submit a written rebuttal in English to the Referee(s)
(the “Submission Period”).

 

12.4                                                                       
Proceeding and Final Determination

 

Promptly after expiry of the Submission Period, the Referee(s) shall offer such
guidance to the Buyer and Seller, if any, that the Referee(s) consider(s)
appropriate with a view toward progressing the negotiations between Buyer and
Seller. If Buyer and Seller fail to agree within 10 days after both Parties have
submitted their respective positions to the Referee(s), the Referee(s) shall,
within 20 days thereafter, finally determine any such matter by selecting one of

 

28

--------------------------------------------------------------------------------


 

such two positions. In making the selection the Referee(s) shall reference the
relevant metals industry trade publications and information sources referred to
in Section 7.8(a). The Referee(s) shall share these information sources with
Buyer and Seller no later than 5 days prior to making a final determination. If
either Buyer or Seller fails to submit its respective position to the Referee(s)
prior to the expiry of the Submission Period, the Referee(s) shall, promptly
following expiry of such period, finally determine that the sole position
submitted to him (them) shall prevail.  Any such determination as described
herein and otherwise made in accordance with this Agreement shall be final and
binding on the Parties.  Any such determination as described herein, whether of
the single Referee, in case there is only one Referee, or the majority of the
Referees, in case there are three Referees, and otherwise made in accordance
with this Agreement, shall be final and binding on the Parties.

 

12.5                                                                       
Costs

 

In the event that the Parties reach agreement in writing on a particular issue
prior to the determination by a single Referee hereunder, any costs associated
with the services of such Referee shall be borne equally by Buyer and Seller. 
In the event that an issue is decided hereunder by a single referee, any costs
associated with the services of such Referee shall be borne equally by Buyer and
Seller.  In the event that three Referees are appointed in accordance with a
matter, each of Buyer and Seller shall pay the costs associated with its
appointed Referee, and the Parties shall bear equally the costs associated with
the services of the third Referee appointed by agreement of the first two
Referees.

 

ARTICLE 13.      REPRESENTATIONS AND WARRANTIES

 

13.1                                                                       
Representations and Warranties of Seller

 

Seller represents and warrants to Buyer as follows:

 

Authorisation

 

Seller is a company duly organised under the laws of the Province of British
Columbia, Canada, with full corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance of this Agreement have been duly authorised by all
necessary corporate action (including, but not limited to, approval by the board
of directors of Seller) and this Agreement constitutes a valid and binding
obligation of Seller enforceable against it in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganisation and other laws of general
application limiting the enforcement of creditors’ rights generally and to the
fact that specific performance is an equitable remedy available only in the
discretion of the court.

 

No conflict

 

Neither the execution nor delivery of this Agreement nor the consummation of any
or all of the transactions contemplated hereunder will:

 

(i)                                     violate any provision of the certificate
of incorporation or by-laws or other organisational documents of Seller;

 

29

--------------------------------------------------------------------------------


 

(ii)                                  violate, be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under any agreement or commitment to which Seller is
a party; or

 

(iii)                               violate any statute or law or any judgment,
decree, order, regulation or rule of any court or any governmental body
applicable to Seller.

 

Required Consents

 

Seller has obtained all consents, approvals and authorisations of, and has made
all necessary filings and registrations with, all governmental bodies and other
third parties required in connection with the execution, delivery and
performance of this Agreement by Seller and the consummation of the transactions
contemplated hereunder, including without limitation, the approval of the
appropriate authorities in the Province of British Columbia, Canada.

 

13.2                                                                       
Representations and Warranties of Buyer

 

Buyer represents and warrants to Seller as follows:

 

Authorisation

 

Buyer is a company duly incorporated and existing under the laws of Switzerland,
with full corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  The execution, delivery and
performance of this Agreement have been duly authorised by all necessary
corporate action (including, but not limited to, approval by the board of
directors or similar of Buyer) and this Agreement constitutes a valid and
binding obligation of Buyer enforceable against it in accordance with its terms
subject to applicable bankruptcy, insolvency, reorganisation and other laws of
general application limiting the enforcement of creditors rights generally and
to the fact that specific performance is an equitable remedy available only in
the discretion of the court.

 

No Conflict

 

Neither the execution nor delivery of this Agreement nor the consummation of any
or all of the transactions contemplated hereunder will:

 

(i)                                     violate any provision of the certificate
of incorporation or by-laws or other organisational documents of Buyer;

 

(ii)                                  violate, be in conflict with, or
constitute a default (or an event of default which, with notice or lapse of time
or both, would constitute a default) under any agreement or commitment to which
Buyer is a party; or

 

(iii)                               violate any statute or law or any judgment,
decree, order, regulation or rule of any court or any governmental body
applicable to Buyer.

 

Required Consents

 

Buyer has obtained all consents, approvals and authorisations of, and has made
all necessary filings and registrations with, all governmental bodies and other
third parties required in

 

30

--------------------------------------------------------------------------------


 

connection with the execution, delivery and performance of this Agreement by
Buyer and the consummation of the transactions contemplated hereunder.

 

13.3                                                                       
Limitations

 

(a)                                 Seller makes no representations or
warranties, expressed or implied, as to the merchantability, fitness for any
particular purpose or any other matters with respect to any Parcel other than
the express warranties set out in this Agreement.

 

(b)                                 No representation or statement made by
either Party or its agents, employees, representatives or any other person on
its behalf not expressly contained in this Agreement shall be binding upon the
other Party as a representation or warranty or otherwise.

 

(c)                                  Except in the case of fraud, gross
negligence or wilful misconduct by a Party, neither Party shall be liable to the
other Party for any indirect, consequential or special damages with respect to
this Agreement whether such damages arise in tort, contract or otherwise.

 

ARTICLE 14       MISCELLANEOUS

 

14.1                                                                       
Guarantee

 

The Guarantor unconditionally guarantees the punctual performance when due of
the Seller’s obligations under this Agreement; provided that the Guarantor shall
be entitled to all rights, privileges, and defences otherwise available to the
Seller under the Agreement with respect to such obligations, and provided
further that the Buyer shall not proceed against the Guarantor under this
Section 14.1 until demand for performance has been made to the Seller and the
Guarantor.  Such demand shall be deemed to have been effectively made only if
and when notice in writing containing such demand addressed to each of the
Seller and the Guarantor is given in accordance with Section 14.9.  Error!
Reference source not found.

 

14.2                                                                       
Non-Waiver

 

No course of performance and no delay or failure by any Party in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
its rights, powers or remedies.  No single exercise of any right or power shall
preclude the further exercise thereof or the exercise of any other right or
power hereunder.  No right, power or remedy conferred upon any Party by this
Agreement shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise, except as expressly provided herein.  No waiver of any provision of
this Agreement shall be effective unless made in writing signed by the Party
against whom such waiver is sought to be enforced.

 

14.3                                                                       
Assignment

 

Subject to the consent of the other Party hereto (which consent may not be
unreasonably withheld) each of Seller and Buyer shall be entitled to assign this
Agreement to an Affiliate, a successor in interest in connection with an
amalgamation, merger, consolidation, sale or other transaction, in which such
successor acquires all or substantially all of the Production Facility, in the
case of Seller, or the Receiving Works, in the case of Buyer provided that the
successor acknowledges in writing to the other Party (in form and substance
reasonably satisfactory to

 

31

--------------------------------------------------------------------------------


 

such other party) the assumption by the successor of all of the obligations of
the assignor (i.e., the Buyer or Seller, as the case may be) hereunder and
further provided that if the assignor continues to exist as a separate entity
following such transaction, it shall remain liable for any obligations hereunder
not performed by such successor. For purposes of this provision a Party shall
not be considered to be acting unreasonably if it withholds its consent on the
basis that the financial capability of the proposed assignee is, in the bona
fide opinion of such Party, less than that of the assignor.

 

14.4                                                                       
Benefit of Agreement

 

This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and assigns (subject to Section 13.2), and no other
person shall have any right or obligation hereunder.

 

14.5                                                                       
Amendments

 

Any amendment to this Agreement shall only be effective if in writing and
executed by or on behalf of both Parties.

 

14.6                                                                       
Governing law

 

This agreement shall be governed by, and construed in accordance with, the law
of the State of New York, U.S.A., including Sections 5-1401 and 5-1402 of the
New York General Obligations law.  The United Nations Vienna Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement.

 

14.7                                                                       
Severability

 

If any provision of this Agreement shall be invalid, illegal or unenforceable,
then the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

 

14.8                                                                       
Confidentiality

 

(a)                                 Each Party shall use its best efforts to
assure that the provisions of this Agreement and all information disclosed to it
concerning the other Party and its assets and businesses and not otherwise
publicly available and the determination of any matter hereunder by any
Referees, Umpire or arbitrator shall be kept confidential and shall, unless
otherwise required by law or the rules and regulations of any stock exchange,
not be disclosed without the consent of the other party to anyone other than:

 

(i)                                     to the directors, officers, employees,
accountants, consultants, counsel, agents and representatives of each Party;

 

(ii)                                  to any proposed assignee;

 

(iii)                               to any other person or entity providing
substantial financing to the Seller or Buyer;

 

32

--------------------------------------------------------------------------------


 

(iv)                              to any underwriter of securities to be issued
by Buyer or the Seller, or a rating agency;

 

(v)                                 in connection with legal proceedings or
required filings with government agencies, courts, stock exchanges or other
regulatory agencies; and

 

(vi)                              to any Umpire, Referee or arbitrator appointed
hereunder.

 

If such information is so disclosed to any such person or entity, the disclosing
party agrees to use its best efforts to obtain from such person or entity a
covenant for the benefit of both Parties hereto to keep such information
confidential.

 

(b)                                 Notwithstanding Section 14.8(a), the Parties
agree to provide to the Finance Parties access to and the opportunity to review
from time to time as may reasonably be requested by the Finance Parties, and at
their expense, all relevant documents, information and data in the possession of
Buyer or Seller relating to Concentrate sold to Buyer hereunder, including all
shipping, weight, assay, treatment, recovery, metallurgical or other information
pertaining to the sale, transporting, treatment and refining of such Concentrate
and the metals derived therefrom.

 

14.9                                                                       
Notices

 

All notices, requests, demands or other communications required or permitted to
be given by any party to another pursuant to the Agreement shall be given in
writing and delivered by personal service, or facsimile, addressed as follows,
subject to any notice of change of address or fax number given in accordance
herewith.

 

(a)                                 in the case of Buyer:

 

Glencore Ltd.

 

Fax no. +1 203-978 2645

 

Telephone no. +1 203-328 4940

 

Attention: Stephen Rowland

 

 

(b)                                 in the case of Seller:

 

Terrane Metals Corp.

 

26 West Dry Creek Circle

 

Littleton, CO USA 80120

 

USA

 

Attention: Mr. Mark Wilson, Chief Commercial Officer

 

33

--------------------------------------------------------------------------------


 

Fax no. +1 303 762 3506

 

Telephone no. +1 303 761-8801

 

 

With a copy to Guarantor:

 

Thompson Creek Metals Company Inc.

 

26 West Dry Creek Circle, Suite 810

 

Littleton, CO 80120

 

USA

 

Fax no. +1 303 762 3506

 

Telephone no. +1 303 761-8801

 

Attention: Ms. Wendy Cassidy, General Counsel

 

Any notice shall be deemed to have been given and received:

 

(c)                                  if personally delivered, then on the day of
personal service to the recipient Party, provided that if such date is a day
other than a Business Day where the recipient Party is located, then such notice
shall be deemed to have been given and received on the first Business Day where
the recipient Party is located, following the date of personal service; and

 

(d)                                 if sent by e-mail or facsimile transmission
and successfully transmitted prior to noon on a Business Day where the recipient
Party is located, then on that Business Day, and if transmitted after noon on
that day, then on the first Business Day where the recipient Party is located
following the date of transmission.

 

14.10                                                                 Remedies

 

Except as otherwise expressly provided herein, no remedy herein conferred upon
either Party is intended to be exclusive of any other remedy and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise.  Notwithstanding any other provision of this Agreement, neither
Party shall have any liability to the other Party with respect to any hedging
nor similar losses either Party may suffer in connection with the transactions
contemplated by this Agreement.

 

14.11                                                                 Execution
in Counterparts

 

This Agreement may be executed in any number of counterparts and by the Parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

 

34

--------------------------------------------------------------------------------


 

14.12                                                                
Arbitration

 

(a)                                 Any dispute, claim or failure to agree
arising out of or relating to this Agreement (including the question regarding
its existence, validity or termination) or any provision hereof, except those
identified in Article 7 (which shall be determined by the Referees in accordance
with Article 12), shall be referred to and finally settled by arbitration in
accordance with the then prevailing Arbitration Rules of the International
Chamber of Commerce (the “Rules”) and which Rules are deemed to be incorporated
by reference into this Section 14.12. The location of arbitration shall be New
York, New York.  The arbitration shall be conducted in the English Language by
an arbitral tribunal consisting of three arbitrators, one to be appointed by
each Party and the third to be appointed by the court of arbitration of the
International Chamber of Commerce in accordance with the Rules. Any decision or
award shall be final and binding on both the Buyer and the Seller. The arbitral
tribunal shall state in its award the facts of the case and the reasons for its
decision. The Parties shall comply in good faith with the decision.

 

(b)                                 All costs of arbitration, including without
limitation, witness fees, legal fees and expenses shall always be borne by the
Party incurring such costs. The costs of the arbitrators shall be borne equally
by the Parties unless otherwise awarded by the decision of the arbitrators.

 

14.13                                                                 Consent to
Jurisdiction

 

Each Party hereby irrevocably consents and agrees, for the benefit of the other
Party, to submit to the jurisdiction of the courts located in the State of New
York in the County of New York (i) to support and assist the arbitration process
pursuant to Section 14.12 above, including if necessary, the grant of interim
measures and interlocutory relief pending the outcome of that process and (ii)
to enforce an award rendered in arbitration conducted pursuant to section 14.12
above.

 

Each Party waives any objection which it may have now or hereafter have to the
agreement on jurisdiction as set out in this section 14.13 and hereby further
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding to support and assist the arbitration process set out in
section 14.12 has been brought in an inconvenient forum.

 

14.14                                                                 Entire
Agreement

 

This Agreement sets forth the entire understanding of the Parties with respect
to the subject matter hereof and supersedes all previous arrangements,
correspondences, representations, proposals, understandings and communications,
whether written or oral. Neither this Agreement nor any provision hereof can be
waived, changed, amended, discharged or terminated except by an instrument in
writing signed by the Party against which the enforcement of any waiver, change,
discharge or termination is sought.

 

[signature page follows]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed, or by their respective officers
duly authorized, have caused this Agreement to be duly executed and delivered as
of the date first written above.

 

TERRANE METALS CORP.

 

 

By

/s/ M. A. Wilson

 

 

Name: M. A. Wilson

 

 

 

 

 

Title: Chief Commercial Officer

 

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

By

/s/ Kevin Loughrey

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

GLENCORE LTD.

 

 

By

/s/ Stephen Rowland

 

 

Name:

 

 

 

 

 

Title: Trader

 

 

36

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

ANTICIPATED CONCENTRATE SPECIFICATIONS

 

Mt. Milligan Expected Range of Elements

2013 through 2018

 

 

 

Cu

%

24-29

Fe

%

24-34

S

%

30-35

Ag

g/dmt

40-120

Au

g/dmt

25-75

As

ppm

30-240

Bi

ppm

<140

Cd

ppm

<30

Cl

ppm

90-240

Co

ppm

50-170

F

ppm

60-250

Hg

ppm

<10

Mo

ppm

100-2000

Ni

ppm

50-175

Pb

%

0.005-0.15

Sb

ppm

70-350

Se

ppm

75-200

Zn

%

0.01-0.2

AlO3

%

0.7-1.75

CaO

%

0.5-1.5

MgO

%

0.5-1.5

SiO2

%

4-6

 

--------------------------------------------------------------------------------


 

SCHEDULE “B”

 

UMPIRES

 

*[Redacted]*

 

--------------------------------------------------------------------------------